United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 29, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 04-30998
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

WILTON J. MORGAN, JR.,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                    USDC No. 6:03-CR-60044-ALL
                       --------------------

Before SMITH, GARZA and PRADO, Circuit Judges.

PER CURIAM:*

     Wilton J. Morgan, Jr., appeals his sentence for possession

of a firearm by a convicted felon in violation of 18 U.S.C.

§ 922(g)(1).   Morgan argues that the district court committed

reversible error under United States v. Booker, 543 U.S. 220

(2005), by sentencing him pursuant to a mandatory application of

the Sentencing Guidelines.   Because the district court at

sentencing addressed Blakely v. Washington, 542 U.S. 296 (2004),

in the context of the Sentencing Guidelines, we review the


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-30998
                                -2-

district court’s “Fanfan” error under the harmless error standard

of review.   See United States v. Rodriguez, 15 F.3d 408, 414 (5th

Cir. 1994); see United States v. Rodriguez-Mesa, 443 F.3d 397,

404 (5th Cir. 2006).   The Government has not shown beyond a

reasonable doubt that the error was harmless.   See United States

v. Walters, 418 F.3d 461, 463-64 (5th Cir. 2005).    Accordingly,

Morgan’s sentence is vacated, and this case is remanded for

resentencing.

     Although Morgan has been released from custody, his Booker-

based challenge of his sentence is not moot.    See United States

v. Johnson, 529 U.S. 53, 60 (2000) (recognizing that trial court

may modify an individual’s conditions of supervised release at

any time after one year under 18 U.S.C. § 3583(e)(1) if warranted

by conduct of defendant and interests of justice).   We neither

express nor intimate any view as to whether the terms of Morgan’s

supervised release should be modified.

     The sentence is VACATED and case REMANDED FOR RESENTENCING.